                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                            *
Arthur A Burnham,                           *
                                            *
               Plaintiff,                   *
                                            *
                                            *      Civil Action No. 1:18-cv-12275-FDS
                                            *
Correct Care Recovery Solution.,            *
                                            *
               Defendant,                   *

                                   ORDER OF DISMISSAL

                                         May 16, 2019

Saylor, D.J.

       In accordance with the Court's Order dated April 23rd , 2019, it is hereby ORDERED that

   the above-entitled action be and hereby is dismissed.



                                                                 By the Court,

                                                                 /s/ Taylor Halley

                                                                 Deputy Clerk
